Case 2:19-cv-00257-JPH-MJD Document 40 Filed 04/21/20 Page 1 of 2 PageID #: 295




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 JAMES A. SMITH,                          )
                                          )
                             Plaintiff,   )
                                          )
                         v.               )                     No. 2:19-cv-00257-JPH-MJD
                                          )
 RICHARD BROWN Warden Wabash Valley       )
 Correctional Facility,                   )
 FRANK LITTLEJOHN Assistant Warden Wabash )
 Valley Correctional Facility,            )
 JERRY SNYDER SCV Unit Team Manager,      )
                                          )
                             Defendants.  )

                       ENTRY ON MOTION TO AMEND COMPLAINT

        Plaintiff James A. Smith is an inmate at Wabash Valley Correctional Facility. Counsel has

 appeared on the plaintiff’s behalf and seeks leave to amend the complaint. The motion for leave to

 amend, dkt. [39], is GRANTED.

        The amended complaint must be screened pursuant to 28 U.S.C. § 1915A(c). The amended

 complaint names 15 defendants. Mr. Smith alleges that he was confined in long-term segregation

 without due process and under unconstitutional conditions. He alleges violations of his Fourth,

 Fifth, Eighth, and Fourteenth Amendment rights. He also brings state law tort claims. These claims

 shall proceed as presented. This screening Entry, however, does not preclude the defendants from

 filing a motion to dismiss challenging the legal sufficiency of any claims in the amended

 complaint.

        The Court dismisses all claims brought against John Doe defendants because “it is

 pointless to include lists of anonymous defendants in federal court; this type of placeholder does

 not open the door to relation back under Fed .R. Civ. P. 15, nor can it otherwise help the plaintiff.”


                                                   1
Case 2:19-cv-00257-JPH-MJD Document 40 Filed 04/21/20 Page 2 of 2 PageID #: 296




 Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (internal citations omitted). If Mr. Smith

 learns the identity of additional defendants in the future, he may file a second motion for leave to

 amend his complaint.

        Mr. Smith shall re-file the amended complaint and issue process to the defendants not

 already served.

 SO ORDERED.

 Date: 4/21/2020




 Distribution:

 Jeffrey R. Cardella
 LAW OFFICE OF JEFF CARDELLA LLC
 jeffcardella@cardellalawoffice.com

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Joshua Robert Lowry
 INDIANA ATTORNEY GENERAL
 joshua.lowry@atg.in.gov




                                                  2
